Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 10 – 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170371376), in view of Kim (US 20180160545).
Regarding claim 1, Chung discloses a display device comprising: 
a display substrate (substrate of display panel 10) comprising: 
a polymer layer (polymer layer 300; Fig. 13) including a first non-bending area (DA), a second non-bending area (FOA and PA) that overlaps the first non-bending area when viewed in a plan view (Fig. 2), and a bending area (BA) arranged between the first non-bending area and the second non-bending area, 
a display element layer (layers above layer 300) disposed on the polymer layer, and 
a plurality of signal pad groups (pads in the pad area PA; Fig. 16) disposed in the second non-bending area and configured to be electrically connected to the display element layer; 
an upper substrate (layer 210, Fig. 13) disposed on a top surface of the display substrate; and 
a flexible circuit board (flexible printed circuit film 50) comprising a plurality of connection pad groups (pads on 50 corresponding to pads on display substrate) arranged in correspondence to the signal pad groups.
Chung does not explicitly disclose an area of the upper substrate is larger than an area of the display substrate when viewed in a plan view.
Kim teaches an area of the upper substrate (area of the cover glass 710 is larger than the display area; Fig. 7A) is larger than an area of the display substrate when viewed in a plan view.
It would have been obvious to one having skill in the art at the effective filing date of the invention adjust the size of the upper protective layer in order to provide a proper cover to the entire surface of the display and to mount the protective cover to the housing.

Regarding claim 2, Chung discloses the claimed invention as set forth in claim 1.  Chung further disclose the polymer layer comprises polyimide (layer 300 may be polyimide; paragraph 87).

Regarding claim 3, Chung discloses the claimed invention as set forth in claim 1.  Chung further discloses the signal pad groups comprise a plurality of signal pads (the groups of pads connected to flexible circuit board 50; Fig. 4) arrayed in a first direction, wherein an opening (cutouts C between groups of pads) is defined in the polymer layer between adjacent signal pad groups of the plurality of signal pad groups.


Regarding claim 4, Chung discloses the claimed invention as set forth in claim 3.  Chung further discloses a length of the opening in a second direction perpendicular to the first direction is greater than a length of each signal pad of the plurality of signal pads in the second direction (the length of the cutouts C is longer than the length of the pad connected to flexible circuit board 50; Fig. 16).

Regarding claim 10, Chung, in view of Kim, discloses the claimed invention as set forth in claim 1.
Chung does not explicitly disclose a lower substrate disposed on a bottom surface of the polymer layer and overlapping the first non-bending area.
Kim teaches a lower substrate (a back panel 840; Fig. 8A) disposed on a bottom surface of the polymer layer (protective film 837) and overlapping the first non-bending area.
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide an additional layer as needed below the display panel in order to provide mechanical support for the display panel.

Regarding claim 11, Chung, in view of Kim, discloses the claimed invention as set forth in claim 10.  Kim further suggests an area of the upper substrate (810, Fig. 8A) is greater than an area of the lower substrate (840) when viewed in a plan view.

Regarding claim 12, Chung, in view of Kim, discloses the claimed invention as set forth in claim 11.  Chung further suggests the upper substrate and the lower substrate are glass substrates (the substrate of the display device may include glass; paragraph 3).

Regarding claim 13, Chung, in view of Kim, discloses the claimed invention as set forth in claim 1.  
Chung does not explicitly disclose a support layer disposed on a bottom surface of the first non-bending area and spaced apart from the bending area.
Kim teaches a support layer (840; Fig. 8A) disposed on a bottom surface of the first non-bending area and spaced apart from the bending area (870-1).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide an additional layer as needed below the display panel in order to provide mechanical support for the display panel.

Regarding claim 16, Chung discloses a display device comprising: 
a display substrate (substrate of display panel 10) comprising: 
a polymer layer (polymer layer 300; Fig. 13) including a first non-bending area (DA), a second non-bending area (FOA and PA) that overlaps the first non-bending area when viewed in a plan view, and a bending area (BA) arranged between the first non-bending area and the second non-bending area, 
a display element layer (layers above layer 300) disposed on the polymer layer, and 
a plurality of signal pad groups (pads in the pad area PA; Fig. 16) disposed in the second non-bending area and configured to be electrically connected to the display element layer (pads are part of the display circuitry); 
an upper substrate (layer 210, Fig. 13) disposed on a top surface of the display substrate; and 
a flexible circuit board (flexible printed circuit film 50) comprising a plurality of connection pad groups (pads on 50 corresponding to pads on display substrate) arranged in correspondence to the signal pad groups.
Chung does not explicitly disclose an outer side surface of the bending area is arranged more inwardly than an outermost edge of the upper substrate.
Kim teaches an outer side surface of the bending area is arranged more inwardly than an outermost edge of the upper substrate (the area of the cover glass layer 810 is larger than the areas of other layers below).
It would have been obvious to one having skill in the art at the effective filing date of the invention adjust the size of the upper protective layer in order to provide a proper cover to the entire surface of the display and to mount the protective cover to the housing.

Regarding claim 17, Chung, in view of Kim, discloses the claimed invention as set forth in claim 16.
Chung does not explicitly disclose a lower substrate disposed on a bottom surface of the display substrate, wherein an edge of the lower substrate is arranged more inwardly than the outermost edge of the upper substrate.
	Kim teaches a lower substrate (840; Fig. 8A) disposed on a bottom surface of the display substrate, wherein an edge of the lower substrate is arranged more inwardly than the outermost edge of the upper substrate (the area of layer 810 is larger than the area of layer 840).
It would have been obvious to one having skill in the art at the effective filing date of the invention to provide an additional layer as needed below the display panel in order to provide mechanical support for the display panel.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170371376), in view of Vu (US 6027958).
Regarding claim 18, Chung discloses a manufacturing method for a display device, the manufacturing method comprising: 
arranging a display substrate (substrate of display panel) on the lower substrate, the display substrate including a polymer layer (polymer layer 300; Fig. 13), a display element layer (layers above layer 300)  disposed on the polymer layer, and a plurality of signal pad groups (pads in the pad area PA; Fig. 16) configured to be electrically connected to the display element layer and arranged on the polymer layer; 
arranging an upper substrate (layer 210, Fig. 13) on a top surface of the display substrate; 
arranging a flexible circuit board (flexible printed circuit film 50) on the display substrate, the flexible circuit board including a plurality of connection pad groups (pads on 50 corresponding to pads on display substrate) disposed thereon; and 
bending the polymer layer to form a first non-bending area (DA, Fig. 2) that overlaps the upper substrate, a second non-bending area (FOA and PA) having a smaller area (the area including FOA and PA having smaller area than DA; Fig. 4 - 9) than the first non-bending area when viewed in a plan view, the second non-bending area having the signal pad groups arranged thereon, and a bending area (BA is between DA and FOA) disposed between the first non-bending area and the second non-bending area.
Chung does not explicitly disclose providing a lower substrate; removing the lower substrate to expose a partial portion or an entirety of a bottom surface of the display substrate. 
	Vu teaches providing a supporting substrate (601; Fig. 6A – 6C) and removing supporting substrate after forming a circuit board.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to provide support structure in the process of making a display panel in order to provide an initial mechanical support to build up layers of a display substrate.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170371376), in view of Vu (US 6027958), in further view of Lee (US 20170257953).
Regarding claim 19, Chung, in view of Vu, discloses the claimed invention as set forth in claim 18.  Chung further discloses the flexible circuit board includes a plurality of connection pad groups (pads on circuit board 50 corresponding to pads on display substrate; Fig. 4) arranged to correspond to the signal pad groups.
Chung does not explicitly disclose arranging of the flexible circuit board further comprises forming each opening between adjacent connection pad groups of the plurality of connection pad groups.
Lee teaches arranging of the flexible circuit board further comprises forming each opening (opening between pad groups on FB-1; Fig. 13B) between adjacent connection pad groups of the plurality of connection pad groups .
It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the flexible circuit board with cutouts or opening between pad groups in order to accommodate the pads locations on the display panel.

Claim(s) 6, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 20170371376), in view of Kim (US 20180160545), in further view of Lee (US 20170257953).
Regarding claim 6, Chung, in view of Kim, discloses the claimed invention as set forth in claim 1.  
Chung does not explicitly disclose the connection pad groups comprise a plurality of connection pads arrayed in a first direction (connection); and an opening (OP2) is defined in the flexible circuit board between adjacent connection pad groups of the plurality of connection pad groups.
Lee teaches the connection pad groups comprise a plurality of connection pads arrayed in a first direction (groups of pads of FB-1 in D1 direction; Fig. 13B); and an opening (opening between pad groups of FB-1) is defined in the flexible circuit board between adjacent connection pad groups of the plurality of connection pad groups.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the flexible circuit board with cutouts or opening between pad groups in order to accommodate the pads locations on the display panel.

Regarding claim 7, Chung, in view of Kim and Lee, discloses the claimed invention as set forth in claim 6.  Lee further discloses a length of the opening in a second direction perpendicular to the first direction is greater than a length of each connection pad of the plurality of connection pads in the second direction (Fig. 13B).

Regarding claim 9, Chung, in view of Kim, discloses the claimed invention as set forth in claim 1.  Chung further discloses a first opening (C, Fig. 16) is defined in the polymer layer between adjacent signal pad groups of the plurality of signal pad groups.
Chung does not explicitly disclose a second opening (OP2) is defined in the flexible circuit board between adjacent connection pad groups of the plurality of connection pad groups, wherein the first opening overlaps the second opening.
	Lee teaches a second opening (openings between pad groups on Fb-1) is defined in the flexible circuit board between adjacent connection pad groups of the plurality of connection pad groups.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to modify the flexible circuit board with cutouts or opening between pad groups in order to accommodate the pads locations on the display panel.  It is also obvious to one having ordinary skill in the art that the openings between the matching pad groups of two superimposed substrates overlap each other in some degree.

Allowable Subject Matter
Claims 5, 8, 14, 15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 3, a combination of limitations that the opening comprises a plurality of sub-openings arrayed and defined in a second direction perpendicular to the first direction. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 6, a combination of limitations that the opening comprises a plurality of sub-openings arrayed and defined in a second direction perpendicular to the first direction. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 13, a combination of limitations that an impact absorption layer (FM) arranged between the support layer and the bending area. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 18, a combination of limitations that after the bending of the polymer layer, forming a protection layer to cover an exposed side surface of the upper substrate, an outer side surface of the bending area, and an exposed side surface of the lower substrate. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kwon (US 20190165332) discloses a display with a bending layer and supporting layer (Fig. 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848